996 F.2d 1221
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Wendell R. AYERS, Appellant,v.Fred D. DAVIS, III, Circuit Judge, Lincoln County, Arkansas;Maxie G. Kizer, Attorney, Pine Bluff, Arkansas, Appellees.
No. 93-2320.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 10, 1993.Filed:  June 15, 1993.

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Wendell R. Ayers, an Arkansas inmate, appeals from an order of the district court1 sua sponte dismissing prior to service his civil rights complaint, which was filed in forma pauperis under 28 U.S.C. § 1915(a).  Upon careful review of the record, we conclude that the district court committed no error in dismissing the complaint.  Therefore, we affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE GEORGE HOWARD, JR., United States District Judge for the Eastern District of Arkansas, adopting the report and recommendation of The HONORABLE JERRY W. CAVANEAU, United States Magistrate Judge for the Eastern District of Arkansas